Bosworth, J.
Code does not require notice to the sureties,* but only to the owner of the judgment. It is true the Code declares the court may make this order on such terms as it shall see fit. These terms, it was doubtless supposed, would be such as would be for the benefit of the owner of the judgment. Sureties may fail or become embarrassed before such a motion is made. When that is found to be the case, the court would not grant the order without further security was given. The legislature has not seen fit to require notice to be given to the sureties. As the owner of the judgment suggests no reason why the motion should not be granted, except that no notice was given to the sureties, the motion is granted.

 See Munn a. Barnum, 2 Ante, 409.